     Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NICOLAS LAMENDOLA,

               Plaintiff,

       v.                                                           Civ. No. 18-163 KBM/SCY

THE BOARD OF COUNTY
COMMISSIONERS OF THE COUNTY OF
TAOS and JOHN DOES 1-10,

               Defendants.

                      MEMORANDUM OPINION AND ORDER
                 DENYING PLAINTIFF’S MOTIONS FOR EXTENSIONS

       Before the Court is three motions Plaintiff filed on April 23, 2020: (1) Plaintiff’s Motion

for an Order Extending Discovery Deadlines for Deposition, Doc. 71; (2) Plaintiff’s Motion to

Extend Discovery Deadlines for Treating Physician Only, as Expert Witness, Doc. 72; and (3)

Second Motion for an Order Extending all Pending Deadlines, Doc. 73. On May 12, 2020,

Defendant Board of County Commissioners of the County of Taos filed a response in opposition

to all motions. Doc. 76. Plaintiff filed an untimely reply on May 27, 2020, Doc. 81. See D.N.M.

LR-Civ. 7.4(a). Having reviewed the motions and all relevant authority, the Court denies

Plaintiff’s Motions.

                                       BACKGROUND

       Plaintiff began this case in New Mexico state court on July 26, 2017, Doc. 1 at 20-21,

and filed his First Amended Complaint in state court on January 4, 2018, Doc. 1 at 4. Defendant

Board removed this action to federal court on February 19, 2018. Doc. 1. Once in federal court,

discovery did not begin in the case for over a year because the parties engaged in early motions

practice. See Doc. 4 (Motion to Dismiss filed February 26, 2018, arguing the named defendant,
      Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 2 of 11



Taos County Sheriff’s Office is not a suable entity); Doc. 8 (Judge Yarbrough finding good

cause to delay entering a scheduling order due to the pending motion to dismiss); Doc. 24

(Memorandum Opinion and Order entered September 6, 2018, granting the Motion to Dismiss

and allowing Plaintiff to move to amend); Doc. 25 (Plaintiff’s Motion to Amend); Doc. 28

(Plaintiff’s Second Amended Complaint, filed October 3, 2018); Doc. 34 (Defendant Board’s

Motion to Dismiss for Failure to State a Claim, filed December 6, 2018); Doc. 35 (Order by

Judge Yarbrough finding good cause to delay entering a scheduling order); Doc. 45

(Memorandum Opinion and Order entered June 5, 2019, denying Defendant’s Motion to Dismiss

for Failure to State a Claim); Doc. 48 (Initial Scheduling Order filed by Judge Yarbrough on July

1, 2019, setting a Scheduling Conference). The Court entered a Scheduling Order on August 15,

2019, setting case management deadlines including December 13, 2019 as the deadline for

Plaintiff’s expert disclosure and February 25, 2020 as the deadline for termination of discovery.

       The Court held a status conference on January 23, 2020, during which counsel for

Plaintiff suggested a 60-day extension on the case management deadlines to allow more time for

discovery and an extension of the expert deadline to allow Plaintiff to disclose his treating

physicians. Doc. 59. Defense counsel indicated that he had no objection to the 60-day discovery

extension, but objected to the expert extension. Id. Accordingly, the Court advised Plaintiff’s

counsel to file a motion to extend the expert deadline, if Plaintiff would like such an extension.

Id. On February 18, 2020, the Court granted an unopposed motion to extend case management

deadlines, extending the discovery termination deadline to April 27, 2020. Doc. 65. That Order

did not include an extension for Plaintiff’s expert disclosure. Doc. 65. At a status conference held

April 6, 2020, counsel for Plaintiff indicated that Plaintiff would like to seek further extensions

of the discovery and case management deadlines. Doc. 68.




                                                  2
      Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 3 of 11



        Plaintiff’s three motions to extend followed on April 23, 2020. Docs. 71, 72, 73. In one

motion, Plaintiff seeks an extension of his expert disclosure deadline so that he may disclose his

treating physicians, Dr. Alden Cockburn and Jake Mossman. Doc. 72. In the other two motions,

Plaintiff seeks an extension of the discovery deadline so that he may conduct depositions, Doc.

71, and an extension of all following case management deadlines, such as the motions and

pretrial order deadlines, Doc. 73. The Court will address each request in turn.

                                     LEGAL STANDARDS

       Rule 6(b)(1) provides that “[w]hen an act may or must be done within a specified time,

the court may, for good cause extend the time . . . if a request is made before the original time or

its extension expires.” Fed. R. Civ. P. 6(b)(1)(A). However, if the time to act has passed, the

Court may extend the time “if the party failed to act because of excusable neglect.” Fed. R. Civ.

P. 6(b)(1)(B). “[A] finding of excusable neglect under Rule 6(b)[(1)(B)] requires both a

demonstration of good faith by the parties seeking the enlargement and also it must appear that

there was a reasonable basis for not complying within the specified period.” Stark-Romero v.

Nat'l R.R. Passenger Co. (AMTRAK), 275 F.R.D. 544, 547 (D.N.M. 2011) (citing In re Four

Seasons Sec. Laws Litig., 493 F.2d 1288, 1290 (10th Cir. 1974)). Inadvertence, ignorance of the

rules, and mistake of the rules are not sufficient to show excusable neglect. Quigley v. Rosenthal,

427 F.3d 1232, 1238 (10th Cir. 2005).

       A determination of whether a party’s neglect is excusable “is at bottom an equitable one,

taking account of all relevant circumstances surrounding the party’s omission.” United States v.

Torres, 372 F.3d 1159, 1162 (10th Cir. 2004) (quoting Pioneer Inv. Services Co. v. Brunswick

Associates Ltd. P’ship, 507 U.S. 380, 395 (1993)). Such circumstances include: “(1) the danger

of unfair prejudice to the opposing party; (2) the length of the delay caused by the neglect and its




                                                 3
     Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 4 of 11



impact on judicial proceedings; (3) the reason for delay, and whether it was in the reasonable

control of the moving party, and (4) the existence of good faith on the part of the moving party.”

Id.; see also Quigley, 427 F.3d at 1238 (applying the Torres standard of excusable neglect to an

issue arising under Rule 6(b)). “The reason for delay is an important, if not the most important,

factor in this analysis.” Hamilton v. Water Whole Intern. Corp., 302 F. App’x 789, 798 (10th Cir.

2008).

         Further, a party requesting an extension of a scheduling order deadline must make a

showing of good cause. See Fed. R. Civ. P. 16(b)(4) (requiring that a scheduling order may be

modified “only for good cause and with the judge’s consent”). “In practice, this standard requires

the movant to show the scheduling deadlines cannot be met despite [the movant’s] diligent

efforts.” Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir.

2014) (internal quotation omitted). In this way, “Rule 16(b) does not focus on the bad faith of the

movant, or the prejudice to the opposing party. Rather, it focuses on the diligence of the party

seeking leave to modify the scheduling order to permit the proposed amendment.” Trujillo v. Bd.

of Educ. of the Albuquerque Pub. Sch., No. CIV 02-1146 JB/LFG, 2007 WL 2296955, at *3

(D.N.M. June 5, 2007). In general, courts will not find diligence where a party has conducted no

discovery during the available discovery period. See Advanced Optics Elecs., Inc. v. Robins, 769

F. Supp. 2d 1285, 1314 (D.N.M. 2010); Garey-Jones v. LES Louisiana Energy Servs., LLC, No.

14-cv-199 JCH/WPL, 2015 WL 13667301, at *3 (D.N.M. Jan. 5, 2015); Kuo Chuan Wang v.

Sommers, No. 13-cv-0925 MV/SMV, 2015 WL 13666992, at *3-4 (D.N.M. Jan. 15, 2015); One

Call Locators, Ltd. v. CenturyTel Serv. Grp. LLC, No. 16-cv-00844, 2017 WL 8294284, at *2

(D. Colo. Sept. 5, 2017). Rulings on discovery matters are within the broad discretion of the trial

court. See Cole v. Ruidoso Mun. Schools, 43 F.3d 1373, 1386 (10th Cir. 1994).




                                                 4
      Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 5 of 11



                                            ANALYSIS

   1. Expert Deadline

       The deadline for Plaintiff to make expert disclosures was December 13, 2019. Doc. 52.

Plaintiff, however, did not move to extend that deadline until after it had passed and therefore

must first show excusable neglect to justify an extension. Examining the excusable neglect

factors, the Court finds, first, that Defendant would likely be prejudiced by Plaintiff’s late

disclosure. Plaintiff asserts that Defendant would not be prejudiced because Defendant was

aware of Plaintiff’s intent to use his treating physicians as witnesses since he proffered them as

witnesses in the administrative hearing and referenced them in his initial disclosures and written

discovery responses. Doc. 72 at 1-3 (citing Doc. 72-1). However, knowing the name of a

possible witness is not the same as knowing the subject matter on which the proposed expert

witness will present evidence and a summary of the facts and opinions to which the expert is

expected to testify. See Fed. R. Civ. P. 26(a)(2). Defendant would likely be prejudiced by

Plaintiff’s late disclosure because it has already made its expert disclosures, Doc. 56, and filed its

Motion for Summary Judgment in accordance with the Court’s Scheduling Order, Doc. 80, all

without the information about Plaintiff’s experts that Rule 26(a)(2) requires.

       Second, the length of delay is significant. Plaintiff’s expert disclosure deadline was

December 13, 2019, the discovery deadline was April 27, 2020, and the pretrial motions deadline

was May 25, 2020. Docs. 52, 65. Granting Plaintiff an extension for his expert disclosure at this

point in the case would require the Court to enter an entirely new scheduling order and push all

the other now-expired deadlines out by months.

       Further, the Court is not persuaded by Plaintiff’s explanation for the length of delay.

Plaintiff first realized he needed an extension of the expert deadline around January 23, 2020




                                                  5
      Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 6 of 11



Doc. 72 at 2, ¶ 5. However, he failed to move for that extension until April 23, 2020. Plaintiff

blames this three-month delay on that fact that his original counsel, Kathryn Hardy, left the Alan

Maestas Law Firm sometime in early 2020 and no longer represented Plaintiff. Id. ¶ 8. Ms.

Hardy explains that Mr. Maestas was supposed to file the motion for extension, which she

drafted, but that he never did. Id. ¶ 10. After the Alan Maestas Law Firm withdrew from the

case, Ms. Hardy returned as Plaintiff’s counsel and promptly filed the motion for extension. Id. ¶

11. Although the Court does not doubt Ms. Hardy’s representation that she left the Alan Maestas

Law Firm in early 2020 with the understanding that Mr. Maestas would file the motion she

drafted, the fact remains that Ms. Hardy has been counsel of record, without interruption, since

the beginning of this case. Indeed, the only withdrawal of counsel in the record occurred on

March 18, 2020. This is when Ms. Hardy filed a notice that she is no longer associated with the

Alan Maestas Law Firm and that Mr. Maestas withdraws as counsel while Ms. Hardy continues

to represent Plaintiff. Doc. 66.

       Moreover, the time between Ms. Hardy leaving the Alan Maestas Law Firm sometime in

early 2020 and the time she undoubtedly became re-engaged with the case on March 18, 2020,

accounts for only two months of delay. Even accepting Ms. Hardy’s explanation that she did not

work on the case for this two month period and expected that Mr. Maestas would have filed the

motion for extension she drafted during this time, Ms. Hardy does not provide an adequate

explanation for why she then waited more than an additional month to file this same motion after

she became re-engaged on March 18, 2020. Because of the significant length of delay and

Plaintiff’s inadequate justification for the length of the delay, the Court finds the second factors

weighs against granting Plaintiff’s expert extension request.




                                                  6
      Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 7 of 11



       Third, and most importantly, Plaintiff fails to offer a sufficient reason for the delay.

Plaintiff explains that his counsel, Ms. Hardy, was unaware of the requirement by the Federal

Rules of Civil Procedure that she needed to disclose Plaintiff’s treating physician with Plaintiff’s

expert disclosures.1 Plaintiff explains that

       Plaintiff’s counsel was not aware of the requirement to list a treating physician as
       an expert witness, as a treating physician is not usually used as an expert witness in
       state court matters. And Plaintiff’s counsel has never dealt with this issue in Federal
       Court prior to this instant case. It was not until Plaintiff’s counsel was preparing for
       the [status] conference on January 23, 2020 that it was discovered in a foot note to
       the scheduling order that Plaintiff’s treating physician should be added to the expert
       witness list. At that time, the deadline to add an expert witness had recently passed.

Doc. 72 at 2, ¶¶ 3-4. Plaintiff’s counsel’s ignorance of the Federal Rules of Civil Procedure does

not constitute excusable neglect, especially in a case that has been pending in federal court since

February 2018. Quigley, 427 F.3d at 1238. Additionally, the footnote that Plaintiff refers to is a

footnote in the Court’s Scheduling Order, entered August 15, 2019, that informs the parties that

they “must disclose the names of all expert witnesses, including treating physicians . . .” in

accordance with Rule 26(a)(2). Doc. 52. Even excusing Plaintiff’s counsel’s ignorance of the

Federal Rules of Civil Procedure at the beginning of this case, Plaintiff’s counsel was given

explicit notice of expert requirement on August 15, 2019, but failed to meet the expert disclosure

deadline by December 13, 2019 and failed to move for an extension until April 23, 2020.

       Lastly, the Court finds that Plaintiff has acted in good faith in moving to extend the

expert deadlines. However, balancing all the factors, the Court finds that Plaintiff has not

demonstrated excusable neglect for missing the expert disclosure deadline as to his treating

physicians.


1
  Plaintiff dedicates a portion of his motion to examining whether his treating physician can
testify as a lay witness. Doc. 72 at 4-5. The Court need not address this argument because
presently before it is whether Plaintiff can disclose his treating physicians as expert witnesses.


                                                  7
      Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 8 of 11



       In briefing the issue, the parties focus on whether Plaintiff has demonstrated good cause

to amend the scheduling order and extend the expert disclosure deadline. “‘[G]ood cause’

requires a greater showing than ‘excusable neglect.’” In re Kirkland, 86 F.3d 172, 175 (10th Cir.

1996). Specifically, good cause requires that the movant “show the scheduling deadlines cannot

be met despite [the movant’s] diligent efforts.” Gorsuch, 771 F.3d at 1240.

       To demonstrate good cause, Plaintiff offers the following explanations: (1) Plaintiff’s

treating physicians are critical to his case; (2) Defendant has time to depose the physicians

because a trial has not yet been set; (3) Defendant previously had notice of the identity of the

treating physicians; and (4) Plaintiff would have listed the treating physicians as experts at the

time required for his disclosures had he known of the requirement. Doc. 72 at 5-6. Yet none of

these explanations demonstrate that Plaintiff was diligent under the scheduling order deadline.

As explained above, Plaintiff’s counsel was given explicit notice of expert requirement on

August 15, 2019, but failed to meet the expert disclosure deadline by December 13, 2019 and

failed to move for an extension until April 23, 2020.

       For these reasons, the Court finds that Plaintiff failed to meet both the excusable neglect

and the good cause standard. Accordingly, the Court denies Plaintiff’s motion to extend his

expert disclosure deadline.

   2. Discovery and Other Deadlines

       Plaintiff requests that the Court extend the discovery deadline by 60 days, for the purpose

of depositions only, Doc. 71, and that it likewise extend all pending case management deadlines

by 60 days. Doc. 73. Plaintiff filed these motions before the close of discovery and therefore

must only show good cause to justify modifying the Scheduling Order. See Fed. R. Civ. P

16(b)(4). While Plaintiff offers a number of explanations to show good cause, the Court finds




                                                  8
        Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 9 of 11



that none demonstrate that Plaintiff was diligent under the current deadlines. See Gorsuch, 771

F.3d at 1240.

         First, Plaintiff’s counsel, Ms. Hardy, asserts there is good cause for an extension based on

the fact that she left the Alan Maestas Law Firm in January/February of 2020, that Mr. Maestas

did nothing with this case after she left, and that she took the case back in March and was faced

with the difficulties created by COVID-19. However, as explained above, Ms. Hardy never

withdrew from the case. See Doc. 66; D.N.M. LR-Civ. 83.8. This explanation fails to

demonstrate good cause when Ms. Hardy has been counsel of record for the entire life of this

case.

         Further, even if Ms. Hardy had difficulty conducting discovery in February and March of

2020, Plaintiff fails to show how he was diligent in conducting discovery from the time the Court

entered the Scheduling Order in August 2019 to the time Ms. Hardy left the Alan Maestas Law

Firm. Plaintiff argues that, due to the change in counsel between Ms. Hardy and Mr. Maestas and

due to COVID-19, the “initial 60-day extension was essentially lost to life crisis circumstances

beyond the Plaintiff’s and Plaintiff’s prior and current counsel’s control.” Doc. 81 at 6. But

again, Plaintiff offers no further explanation to show what discovery he conducted during the

time since the Court entered the Scheduling Order in August 2019 or how he was diligently tried

to complete discovery during the time provided.

         While the Court is sensitive to the problems and delays caused by COVID-19, the Court

will not allow one party to receive a windfall by simply citing COVID-19. For example, had

Plaintiff requested depositions before the onset for COVID-19, and those depositions later had to

be canceled due to travel or other restrictions, the Court would be inclined to grant an extension

to reset those depositions at a later time. However, such is not the case here. It appears that




                                                  9
     Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 10 of 11



Plaintiff requested depositions for the first time on April 6, 2020.2 Doc. 71 at 4; Doc. 71-1 at 5.

His first request for depositions came eight months after the Court entered the Scheduling Order

and almost two months after the Court granted the first discovery extension. Docs. 52, 65.

       Lastly, Plaintiff asserts that he needs an extension to conduct depositions because on

March 24, 2020, Defendant supplemented its initial disclosures with a video of Plaintiff talking

to Jerry Hogtrefe. Doc. 81 at 3-4. Plaintiff asserts that this video was not provided before March

24, 2020 and “is a significant amount of new evidence, which created more need for Plaintiff,

than there was prior to this supplemental disclosure, to conduct depositions.” Id. at 4. However,

Defendant listed Mr. Hogtrefe as a witness in its initial disclosures on August 5, 2019. Doc. 50.

While the Court does not doubt that the video may provide new information, the Court fails to

see how Plaintiff was diligent in gathering information from a witness he has been aware of for

over eight months.

       /

       /

       /

       /

       /

       /




2
 Plaintiff points to a number of emails between his counsel and defense counsel in which
defense counsel requested dates to depose Plaintiff’s witnesses. Doc. 71-1. These emails do not
show that Plaintiff was diligent in pursuing depositions, but the opposite. They show that defense
was diligent in seeking depositions, while Plaintiff waited until 3 weeks before the close of
discovery, after being informed that defense counsel would oppose any further requests for
extensions, to begin requesting depositions that he sought.




                                                 10
     Case 1:18-cv-00163-KBM-SCY Document 92 Filed 06/16/20 Page 11 of 11



                                       CONCLUSION

       For the reasons stated above, the Court DENIES Plaintiff’s Motion for an Order

Extending Discovery Deadline for Depositions (Doc. 71); Plaintiff’s Motion to Extend

Discovery Deadline for Treating Physicians Only, as Expert Witness (Doc. 72); and Plaintiff’s

Second Motion for an Order Extending all Pending Deadlines (Doc. 73).

       IT IS SO ORDERED.



                                            _____________________________________
                                            STEVEN C. YARBROUGH
                                            UNITED STATES MAGISTRATE JUDGE




                                              11
